DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claim 6 is withdrawn.
Claims 1-5, 7-20 are addressed on the merits herein.

Priority
The pending Application is a CIP of 15584580.  Applicant elected an embodiment (pursuant to the restriction requirement) that is only disclosed in the pending Application and not 15584580.  Thus, as the election pertains to the pending claims, the priority date is the effective filing date of the pending application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (“Fujita”) (US 2016/0082870) in view of Vasta et al (“Vasta”) (US 2011/0118738).
Re claim 1, Fujita discloses a human support structure (500, Fig. 5) comprising: 
at least one support (500, 600) against which configured to support at least one part of a human body (Fig. 1); 
a base (700); 
a first motion transmitting assembly (one of 11) comprising first (110) and second link members (111) joined to each other (at 122) for pivoting movement around a first shared axis (along 122) and defining a first unit (11); 
the first link member (110) joined to a component (710) for pivoting movement around a first axis (along 121),

a second motion transmitting assembly (another 11) comprising third (110) and fourth link members (111) joined to each other (at 122) for pivoting movement around a second shared axis (along 122) and defining a second unit (11), 
the third link member (110) joined to a component (710) for pivoting movement around a third axis (along 121), 
the fourth link (111) member joined to a component (124) for pivoting movement around a fourth axis (along 123),
the first and second motion transmitting assemblies (11) cooperating between at least one of: a) each other (11); b) at least two of the at least one support (500, 600); and c) the base (700) and at least one support (500, 600) to guide relative movement between the at least one support (500, 600) and the base (700), 
the human support structure (500) configured so that the first and second units (11) can be selectively and controllably relatively repositioned to change how relative movement between the at least one support (500, 600) and base (700) is guided (via movement of any of the components),
but fails to disclose the first and second units can be selectively and controllably relatively repositioned while maintaining a relative position of: a) at the first and second link members on the first unit; and b) the third and fourth link members the second unit.
However, Vasta discloses the first and second units (106a/106b, 106c/106d) can be selectively and controllably relatively repositioned (via 112 on 118, via 114 on 104) while maintaining a relative position of: a) at the first (106a) and second link members 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the human support structure of Fujita with the first and second units can be selectively and controllably relatively repositioned while maintaining a relative position of: a) at the first and second link members on the first unit; and b) the third and fourth link members the second unit as disclosed by Vasta in order to allow for reorientation of the link members to accommodate variabilities in the structure ([0003]), or to allow for repositioning of the link members of Fujita to make room for attachment to or inclusion of additional structure.  
In addition, it is noted that the claims (the field of endeavor) are directed to “a human support structure.”  Although Fujita is drawn to a seating system, and Vasta is drawn to an orthopedic fixation device, each are analogous to the claimed invention as both clearly constitute “human support strucutres.”
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Fujita as modified discloses the human support structure according to claim 1 wherein the human support structure (500) is configured so that the first and second units (11) can be selectively and controllably relative repositioned by pivoting 
Re claim 9, Fujita as modified discloses the human support structure according to claim 1 wherein the support (500, 600) is one of: a) a seat (500); b) an armrest; c) a back support surface; and d) a cradle for an infant.
Re claim 10, Fujita as modified discloses the human support structure according to claim 1 wherein the first unit (11) comprises additionally the components (122) to which the first and second link members (110, 111) are joined (Fig. 5).
Re claim 11, Fujita as modified discloses the human support structure according to claim 1 wherein the second unit (11) comprises additionally the components (122) to which the third and fourth link members (110, 111) are joined (Fig. 5).
Re claim 12, Fujita as modified discloses the human support structure according to claim 11 wherein one of the additional components (122) to which one of the first (110) and second link members (111) is joined is pivotably connected (122 is rotatable, indirectly) to one of the components (another 122) to which one of the third and fourth link members (another 110 and 111) is joined in a manner to allow the first and second units (11) to be relatively repositioned (by pivoting one of the 11 in the manner described above via pressure exerted on one side of 500, see also [0029]).
Re claim 13, Fujita as modified discloses the human support structure according to claim 1 further comprising a drive (130) for moving at least one of the first and second units (11) to thereby effect relative repositioning ([0029]) of the first and second units (11).

Allowable Subject Matter
Claims 2-4, 7-8, 14-20 are allowed.



Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues the amended language of claim 1.  This language is addressed in view of the newly cited reference above.  Although Applicant argues Fujita cannot be modified to meet this new limitation, the examiner respectfully disagrees for the reasons provided in the above. 
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635